956 F.2d 1168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Prince DORTCH, Defendant-Appellant.
No. 89-30246.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 13, 1992.*Decided March 11, 1992.

Before CANBY, WILLIAM A. NORRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Prince Dortch appeals his sentence under the United States Sentencing Guidelines and his jury conviction for possession with intent to distribute in excess of five grams of a mixture and substance containing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1).   Pursuant to  Anders v. California, 386 U.S. 738 (1967), counsel for Dortch has filed a brief stating that he finds no issues for review and a motion to withdraw.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
Accordingly, we affirm the district court's judgment and grant the motion of Robert M. Leen, Esq., to withdraw as counsel of record.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3